George, J.
1. An indictment charging the offense of seduction “by other
false and fraudulent means than by persuasion and promise of marriage” is demurrable when it fails to set forth by what means other tha7i persuasion accompanied by promise of marriage the alleged seduction was accomplished. Langston v. State, 109 Ga. 53 (35 S. E166).
2. The indictment charged a married man with the offense of seduction, alleged to have been committed upon a virtuous unmarried female, fourteen years and eleven months old, by other false and fraudulent means than by promise of marriage, to wit, by falsely and fraudulently representing to the female as follows: “I won’t hurt you, you needn’t be afraid of any trouble, nothing will happen to you, you can trust me;” thereby inducing the girl to have sexual intercourse with him. The girl was alleged to be on the closest terms of intimacy with him and the members of his family, often visiting his family and having the liberty of his home, but it did not appear that any other confidential relationship existed between him and his alleged victim. The accused demurred generally, and by timely special demurrer called in question the sufficiency of the allegation as to the “other false and *186fraudulent means” by which the alleged- seduction was accomplished. The general demurrer was properly overruled, since the indictment sufficiently charged the statutory offense of adultery and fornication; .but the court erred in overruling the special demurrer. Langston v. State, supra; O’Brien v. State, 109 Ga. 51 (35 S. E. 112) ; Disharoon v. State, 95 Ga. 351 (22 S. E. 698); Locke v. State, 3 Ga. App. 534. The judgment of the court, below will therefore be affirmed, with direction that the special demurrer be sustained.
Decided June 13, 1917.
Indictment for seduction; from Chatham superior court—Judge Meldrim. April 2, 1917.
Osborne, Laiorence & Abrahams, for plaintiff in error.
Walter 0. Hariridge, solicitor-general, contra.

Judgment affirmed, with direction.


Wade, O. J., and Luhe, J., eoneur.